

109 HR 4347 RH: Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and Effectiveness Act of 2019
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 546116th CONGRESS2d SessionH. R. 4347[Report No. 116–662, Part I]IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. Cartwright (for himself, Mr. Webster of Florida, Mr. Lowenthal, Miss González-Colón of Puerto Rico, Mr. Gosar, Mr. Rouda, Mr. Connolly, Mr. LaMalfa, Ms. Norton, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 17, 2020Additional sponsors: Mr. Hice of Georgia, Ms. Jackson Lee, Mr. Peters, Mr. Fitzpatrick, Mr. Kind, Mr. Cole, Mrs. Axne, Ms. Spanberger, and Mr. NeguseDecember 17, 2020Reported from the Committee on Transportation and InfrastructureDecember 17, 2020Referred to the Committee on Science, Space, and Technology for a period ending not later than December 17, 2020, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(p) of rule XDecember 17, 2020Committees on Oversight and Reform and Science, Space, and Technology  discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo enhance the Federal Government’s planning and preparation for extreme weather and the Federal Government’s dissemination of best practices to respond to extreme weather, thereby increasing resilience, improving regional coordination, and mitigating the financial risk to the Federal Government from such extreme weather, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and Effectiveness Act of 2019 or the PREPARE Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and Management.Sec. 3. Agency planning for extreme weather-related risks.Sec. 4. Website.Sec. 5. Providing adequate resources and support.Sec. 6. Inventory.Sec. 7. Meetings.Sec. 8. Progress updates.Sec. 9. Definitions.Sec. 10. Requirement to include agency extreme weather plan in agency performance plan.2.Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and Management(a)EstablishmentThere is hereby established a council to be known as the Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and Management.(b)MembershipThe Interagency Council shall be composed of the following:(1)Senior Federal officials, to be appointed by the President, including representation from the following:(A)The Council on Environmental Quality.(B)The Office of Science and Technology Policy.(C)The National Security Council.(D)The Office of Management and Budget.(E)The Department of Transportation.(F)The Environmental Protection Agency.(G)The National Institute of Standards and Technology.(H)The National Oceanic and Atmospheric Administration.(I)The Department of Energy.(J)The Department of Homeland Security.(K)The Federal Emergency Management Agency.(L)The Department of Defense.(M)The National Aeronautics and Space Administration.(N)The Department of Agriculture.(O)The Department of Housing and Urban Development.(P)The Department of Justice.(2)Senior Federal officials, to be appointed by the President, who have relevant policy expertise and policy responsibilities, including in the following areas:(A)Economic policy and risk analysis.(B)Foreign affairs.(C)Defense and intelligence.(D)Homeland security.(E)Energy.(F)Environmental protection.(G)Natural and cultural resources.(H)Coasts, oceans, rivers, wetlands, and floodplains.(I)Agriculture.(J)Health and social services.(K)Transportation and infrastructure.(L)Housing.(M)Education.(N)Extreme weather data analysis or meteorological science.(O)Social science.(P)Strategic planning.(Q)Urban and land use planning.(R)Infrastructure systems.(S)Civil rights.(T)Other areas the President determines appropriate.(c)Co-Chairpersons(1)In generalThe Interagency Council shall be co-chaired by the Administrator of the Federal Emergency Management Agency and the Deputy Director of the Office of Management and Budget. The President may appoint one or more additional members as co-chairs, as appropriate.(2)DutiesThe co-chairpersons shall—(A)oversee the Interagency Council’s response to the Government Accountability Office’s recommendations under subsection (f)(5);(B)use the evaluation framework and performance metrics developed pursuant to subsection (f)(6) to evaluate agency progress in meeting the goals and implementing the priorities described in subsection (f)(1)(A); and(C)work to ensure that sufficient resources are available for agencies to—(i)meet the goals and implement the priorities described in subsection (f)(1)(A); and(ii)implement the recommendations developed under subsection (f)(2).(d)AdministrationThe co-chairpersons of the Interagency Council (or staff designated by the co-chairpersons) shall provide administrative support and additional resources, as appropriate, to the Interagency Council to the extent permitted by law and within existing appropriations. The Interagency Council co-chairpersons shall determine the amount of funding and personnel necessary for the Interagency Council to carry out its duties and the amount of funding and personnel each agency represented on the Interagency Council should contribute in order for the Interagency Council to carry out such duties. Agencies shall, upon the request of the co-chairpersons of the Interagency Council, make available personnel, administrative support services, and information to the Interagency Council.(e)Structure(1)Steering committeeThe co-chairpersons of the Interagency Council shall designate a subset of members of the Interagency Council to serve on a steering committee. Such steering committee shall assist the Interagency Council in determining its priorities and its strategic direction.(2)Working groupsThe co-chairpersons of the Interagency Council and its steering committee may establish working groups as needed.(f)Duties of the Interagency Council(1)Goals and priorities(A)In generalThe Interagency Council shall establish Governmentwide goals and priorities for addressing extreme weather resilience, preparedness, and risk identification and management, taking into account regional, economic, cultural, and ecological variations, and the disparate impact of extreme weather. In establishing such goals and priorities, the Interagency Council shall consider the National Oil and Hazardous Substances Pollution Contingency Plan, agency continuity of operations plans, the National Preparedness Goal, the National Preparedness Report, the National Global Change Research Plan, plans for the development and implementation of the Building Resilient Infrastructure and Communities program, the Mitigation Framework Leadership Group’s National Mitigation Investment Strategy (if available), State and local mitigation plans, and all relevant findings described in the Government Accountability Office’s High-Risk Series.(B)CoordinationIn executing the duties pursuant to this subsection, the Interagency Council shall coordinate with other entities in the Federal Government focused on extreme weather mitigation and recovery (including the Mitigation Framework Leadership Group, the Recovery Support Functions Leaders Group, and the Emergency Support Functions Leaders Group), to facilitate communication and collaboration among Federal activities.(C)Incorporation into agency activitiesIn carrying out subparagraph (A), the Interagency Council shall, in order to ensure that information relating to extreme weather resilience, preparedness, and risk identification and management is incorporated into everyday agency activities—(i)work with agencies to assist such agencies in considering the goals and priorities described in subparagraph (A) in agency strategic, programmatic, and budget planning;(ii)identify details to be included in agency extreme weather plans; and(iii)work to identify and communicate localized extreme weather and natural hazard risk to the extent possible using the best available information regarding risk, and encourage the development of thorough, updated maps, models, and tools to measure and evaluate risk.(2)Priority interagency Federal actionsThe Interagency Council shall develop, recommend, coordinate, and track implementation of priority interagency Federal Government actions related to addressing extreme weather resilience, preparedness, and risk identification and management.(3)Support regional, State, and local actionsThe Interagency Council shall support regional, State, and local action to assess extreme weather-related vulnerabilities and cost effectively increase extreme weather resilience, preparedness, and risk identification and management of communities, critical economic sectors, natural and built infrastructure, and natural resources, including by—(A)conducting inventories under section 6;(B)convening meetings under section 7;(C)providing guidance to agencies to produce tools and products that enhance extreme weather resilience planning, risk knowledge, and actions for use in all levels of government, including guidance on cost-effectiveness as it pertains to extreme weather and on how to prioritize funding in order to produce such tools and products; and(D)reviewing State and local mitigation plans.(4)Meteorological and extreme weather scienceThe Interagency Council shall facilitate the integration of meteorological and extreme weather science, in addition to other scientific disciplines such as physical, natural, and social science that the Council determines to be appropriate, in the policies, risk evaluation and communication, and planning of agencies and the private sector, including by—(A)promoting the development of innovative, actionable, and accessible Federal extreme weather resilience, preparedness, and risk identification and management-related information, data, tools, and examples of successful actions at appropriate scales for decisionmakers; and(B)providing such information, data, tools, and examples to the agency or agencies designated under section 4 to include on the website established and maintained or designated pursuant to such section.(5)High-risk report recommendationsThe Interagency Council shall assess the specific recommendations relating to extreme weather described in the Government Accountability Office’s High-Risk Series, identify the feasibility of revising Federal programs to implement such recommendations, and develop a plan to address such recommendations when feasible that does not duplicate the National Preparedness Goal.(6)Framework and performance metricsThe Interagency Council shall use existing and emerging science to develop or adopt—(A)a framework for evaluating the progress and success of extreme weather resilience, preparedness, and risk identification and management-related efforts that is complementary to and not duplicative of any local or national indicator system developed as part of the National Preparedness Goal; and(B)performance metrics that allow tracking of the actions taken and progress made toward meeting the goals and implementing the priorities described in paragraph (1)(A).(7)Recommendations for the CEQ, OMB, and Department of Homeland SecurityThe Interagency Council shall provide to the Council on Environmental Quality, the Office of Management and Budget, and the Department of Homeland Security recommendations on how agencies should—(A)develop or update agency extreme weather plans;(B)remove barriers to and facilitate State and local actions to address extreme weather resilience, preparedness, and risk identification and management, in agency regulations, guidance, and policies; and(C)avoid duplication among Federal activities to the extent practicable.(8)Public input and commentThe Interagency Council shall solicit and incorporate public input and comment as appropriate into the decisions of the Interagency Council.(9)Inventory and meetingsThe Interagency Council shall conduct inventories under section 6 and convene meetings under section 7.(10)Definition of extreme weatherThe Interagency Council shall consider and may update, not less frequently than every two years, in consultation with appropriate scientific bodies, the definition of extreme weather and what other weather events (in addition to those described in section 9(3)) qualify as extreme weather for purposes of this Act. The definition of extreme weather shall be published and updated, as necessary, on the website of the Council and in the Federal Register.(11)Other dutiesThe Interagency Council shall carry out any other duties related to the purposes of this Act that the co-chairpersons of the Interagency Council determine appropriate.(12)Public informationThe Interagency Council shall—(A)make information available online—(i)for tracking implementation of agency extreme weather plans and Governmentwide goals and priorities described in paragraph (1)(A);(ii)on recommendations relating to extreme weather described in the Government Accountability Office’s High-Risk Series; and(iii)on the results of the Council’s efforts to identify nationwide and localized risks (including updated mapping efforts); and(B)make such High-Risk Series and the reports submitted under paragraph (13) available as the Council determines appropriate.(13)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter (concurrently with the United States Global Change Research Program Annual Report and the National Preparedness Report), the Interagency Council shall submit to Congress, and make available to the United States Global Change Research Program and the Federal Emergency Management Agency, a report that—(A)describes how the goals and priorities described in paragraph (1)(A) are being met and implemented using—(i)the performance metrics developed under paragraph (6)(B); and(ii)information on—(I)agency expenditures, broken down by program activity level if practicable, that are directly related to addressing extreme weather resilience, preparedness, and risk identification and management, including extreme weather resilience, preparedness, and risk identification and management of Federal facilities; and(II)the effectiveness of such expenditures, along with associated financial impacts and community, infrastructure, and environmental benefits, to the extent such data are available;(B)provides recommendations to enhance the effectiveness of such implementation and sets benchmarks to meet;(C)describes the progress of the regional coordination efforts described in sections 6, 7, and 8; and(D)includes a summary of public comments solicited under paragraph (8) and any action the Interagency Council took to respond to such comments.(g)ConsultationIn carrying out paragraphs (2) through (12) of subsection (f), the Interagency Council shall consult with Federal agencies, State and local governments, academic and research institutions, and the private and nonprofit sectors.(h)OMB guidanceThe Director of the Office of Management and Budget, taking into consideration the recommendations provided by the Interagency Council under subsection (f)(7), shall issue guidance to agencies on—(1)developing agency extreme weather plans, which shall incorporate existing agency reports, where appropriate, to prevent duplication and reduce overlap;(2)developing agency regulations, guidance, and policies to remove barriers to and facilitate State and local actions to address extreme weather resilience, preparedness, and risk identification and management; and(3)assessing and managing extreme weather-related risks under OMB Circular A–123 Management’s Responsibility for Enterprise Risk Management and Internal Control.3.Agency planning for extreme weather-related risks(a)Agency Extreme Weather Resilience, Preparedness, and Risk Identification and Management plans(1)Agency submissionNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the head of each agency, in coordination with the Administrator of the Federal Emergency Management Agency to avoid duplication with the National Planning Frameworks, shall submit to the Director of the Office of Management and Budget and to the Interagency Council a comprehensive plan that integrates consideration of extreme weather into such agency’s operations and overall mission objectives (hereinafter referred to as an agency extreme weather plan).(2)HearingNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Director of the Office of Management and Budget shall convene an interagency budget crosscut and policy hearing to review and integrate all the agency extreme weather plans and to ensure that such extreme weather plans and the activities of agencies align with the goals and priorities established under section 2(f)(1)(A).(3)OMB submissionThe Director of the Office of Management and Budget, as part of the annual budget process, shall consolidate and submit to Congress all agency extreme weather plans.(b)InclusionsEach agency extreme weather plan shall include—(1)identification and assessment of extreme weather-related impacts on, and risks to—(A)the agency’s ability to accomplish its missions, operations, and programs over time periods to be designated by the Interagency Council; and(B)State and local entities;(2)identification and assessment of barriers posed and improvements that could be made to Federal programs the agency administers to facilitate State and local actions to address extreme weather resilience, preparedness, and risk identification and management efforts;(3)a description of programs, policies, and plans the agency has already put in place, as well as additional actions the agency will take, to manage extreme weather risks in the near term and build resilience in the short and long term;(4)a description of how the agency will consider the need to improve extreme weather resilience, preparedness, and risk identification and management, including the costs and benefits of such improvement, with respect to agency suppliers, supply chain, real property investments, and capital equipment purchases, including by updating agency policies for leasing, building upgrades, relocation of existing facilities and equipment, and construction of new facilities;(5)a description of how the agency will support any ongoing or future public-private partnership to improve extreme weather resilience, preparedness, and risk identification and management, including the cost and benefits of technology and methodology improvements, hardening, or rapid restoration;(6)a description of how the agency will contribute to coordinated interagency efforts to support extreme weather resilience, preparedness, and risk identification and management at all levels of government, including collaborative work across agencies’ regional offices and hubs, and through coordinated development of information, data, and tools, consistent with sections 6, 7, and 8; and(7)any other details identified by the Interagency Council under section 2(f)(1)(C)(ii).4.Website(a)In generalThe Interagency Council shall designate an agency or agencies to establish and maintain, or designate a website that provides timely, actionable, and accessible information, data, and tools on current and future risks related to extreme weather, preparedness, resilience, and risk identification and management, to support Federal, regional, State, local, private sector, and other decisionmakers.(b)Interagency progressThe website described under subsection (a), shall identify interagency progress, and propose the next interagency steps, towards responding to threats posed by extreme weather.(c)Best practicesThe website described under subsection (a) shall provide best practices and examples from Federal, regional, State, and local decisionmakers in the public and private sectors about how to use extreme weather-related information in planning and decisionmaking.(d)Interagency Council information and toolsThe website described under subsection (a) shall include the information, data, tools, and examples provided by the Interagency Council pursuant to section 2(f)(4).(e)Best available meteorological scienceThe website described under subsection (a) shall identify best available meteorological science relating to extreme weather resilience, preparedness, and risk identification and management.(f)Public outreach and educationThe Interagency Council shall designate one or more agencies to conduct outreach and educational activities to inform the public and regional, State, and local decisionmakers about the tools and information available on the website described under subsection (a).5.Providing adequate resources and supportThe Director of the Office of Management and Budget shall ensure that each agency provides adequate resources to the Interagency Council, including administrative services and personnel support, as appropriate—(1)for the website described under section 4; and(2)to otherwise carry out this Act.6.Inventory(a)In generalNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Interagency Council, or a working group of such Interagency Council established by the co-chairpersons thereof, shall conduct and publish an inventory of all regional offices, centers, and programs of agencies that are assisting with extreme weather resilience, preparedness, and risk identification and management efforts at the State or local level, including—(1)the National Oceanic and Atmospheric Administration’s regional programs;(2)the Department of the Interior’s Fish and Wildlife Service Landscape Conservation Cooperatives;(3)the United States Geological Survey’s Climate Science Centers;(4)the Department of Agriculture’s Climate Hubs;(5)the regional offices of—(A)the Environmental Protection Agency;(B)the Federal Emergency Management Agency;(C)the Department of Transportation; and(D)the Forest Service;(6)the division offices of the Army Corps of Engineers; and(7)such other offices, centers, and programs or other agency efforts as determined appropriate by the Interagency Council.(b)Assistance describedAn inventory conducted and published under subsection (a) shall include a description of the assistance each agency office, center, or program is providing to assist with extreme weather resilience, preparedness, and risk identification and management efforts at the State or local level.7.MeetingsNot later than 6 months after the publication of each inventory under section 6, the Interagency Council shall convene a meeting of representatives of the offices, centers, and programs included in such inventory and invite other local and regional stakeholders to participate and develop plans to coordinate the efforts of such offices, centers, and programs and facilitate efficient services to stakeholders. At such meetings, such representatives shall—(1)share information regarding their office, center, or program’s extreme weather resilience, preparedness, and risk identification and management efforts;(2)identify opportunities for collaboration and coordination of research agendas, extreme weather assessment activities, vulnerability assessments, data collection and analysis, and planning and implementing extreme weather resilience, preparedness, and risk identification and management projects;(3)identify extreme weather resilience, preparedness, and risk identification and management information needs, research gaps, and decision support needs that are not met by any of the offices, centers, or programs included in the inventory under section 6 and make available such identification for purposes of information to be submitted to the Interagency Council under section 7;(4)identify common and complementary goals for extreme weather resilience, preparedness, and risk identification and management within each region to be prioritized for the coming year and beyond;(5)identify barriers to regional extreme weather resilience, preparedness, and risk identification and management planning and implementation that can be overcome or minimized through Federal action and specific suggestions for improvement;(6)evaluate progress and jointly develop a strategy for realizing extreme weather resilience, preparedness, and risk identification and management-related goals, including clearly identified responsibilities by each collaborating regional office, center, or program; and(7)share experiences and best practices in stakeholder engagement and communication, decision support, and science-practice interactions that support the realization of identified extreme weather resilience, preparedness, and risk identification and management goals.8.Progress updatesNot later than 90 days after each meeting under section 7, each agency that participates in such meeting shall submit to the Interagency Council, and make available to the United States Global Change Research Program and the Federal Emergency Management Agency, information describing progress in regional coordination and collaboration in aligning Federal resilience, preparedness, and risk identification and management efforts at the State and local level, and the benefits of such regional coordination and collaboration.9.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given the term Executive agency under section 105 of title 5, but does not include the Government Accountability Office.(2)Agency extreme weather planThe term agency extreme weather plan means a plan required under section 3(a).(3)Extreme weatherThe term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including drought, wildfire, heavy precipitation, wave, high water, snowstorm, landslide, mudslide, hurricanes, tornadoes and other windstorms (including derechos), extreme heat, extreme cold, sustained temperatures or precipitation that deviate from historical averages, and any other weather event that the Interagency Council determines qualifies as extreme weather pursuant to section 2(f)(10).(4)Interagency CouncilThe term Interagency Council means the Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and Management established under section 2(a).(5)Mitigation planThe term mitigation plan means the mitigation plan required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165).(6)National Global Change Research PlanThe term National Global Change Research Plan means the National Global Change Research Plan developed under section 104 of the Global Change Research Act of 1990 (15 U.S.C. 2934), or any revision thereof.(7)National Oil and Hazardous Substances Pollution Contingency PlanThe term National Oil and Hazardous Substances Pollution Contingency Plan means the National Oil and Hazardous Substances Pollution Contingency Plan described under part 300 of title 40, Code of Federal Regulations, or any revision thereof.(8)National Preparedness GoalThe term National Preparedness Goal means the national preparedness goal developed under section 643 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 743).(9)National Preparedness ReportThe term National Preparedness Report means the report required by section 652(a) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752(a); Public Law 109–295).(10)PreparednessThe term preparedness means actions taken to plan, organize, equip, train, and exercise to build, apply, and sustain the capabilities necessary to prevent, protect against, ameliorate the effects of, respond to, and recover from extreme weather related damages to life, health, property, livelihoods, ecosystems, and national security.(11)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions.(12)Senior officialThe term senior official means a Deputy Secretary (or an equivalent officer) of an agency.(13)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.(14)United States Global Change Research ProgramThe term United States Global Change Research Program means the United States Global Change Research Program established under section 103 of the Global Change Research Act of 1990 (15 U.S.C. 2933).(15)United States Global Change Research Program Annual ReportThe term United States Global Change Research Program Annual Report means the report required by section 102(e)(7) of the Global Change Research Act of 1990 (15 U.S.C. 2932(e)(7)).10.Requirement to include agency extreme weather plan in agency performance planA description of the most recent agency extreme weather plan, as required under section 3, shall be included in the performance plan of an agency (as defined in section 9) required pursuant to section 1115(b) of title 31, United States Code.December 17, 2020Reported from the Committee on Transportation and InfrastructureDecember 17, 2020Referred to the Committee on Science, Space, and Technology for a period ending not later than December 17, 2020, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(p) of rule XDecember 17, 2020Committees on Oversight and Reform and Science, Space, and Technology  discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed